DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 21, the limitation of “the second opening” and “the position of the first opening” lack prior antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,11,12,19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 09271278 (cited on PTO-1449, herein JP278, machine translation referred to and attached herein) in view of Bouwens et al. (US 20110167726 A1), Buts et al. (SU 1161021 A) and Hempenius (US 20070000170 A1).
 	For claim 1, JP278 teaches a man-made vitreous fibre (MMVF) plant growth substrate (para. 0004) comprising a coherent slab having: 
  	(b) a first layer of MMVF having a density in a range 50-120 kg/m3 (para. 0004);  
 	(c) in interfacial contact with the first layer, a second layer of MMVF having a density in a range 20-80 kg/m3 (para. 0004) that is lower than the density of MMVF of first layer; wherein said first layer having a height (para. 0004, thickness of the layer can be considered the height) and said second layer having a height (para. 0004, thickness of the layer can be considered the height) and wherein a total height of the slab is in a range of 75mm to 150mm (para. 0004, the range for the upper layer is 25-50mm and the range for the lower layer is 25-100mm, which is in the total range as claimed if one select, for example, upper layer 50mm and lower layer 25mm or 100mm). JP278 appears to have both of the layers extend across an entire plane of the slab because JP278 referenced only in regards to first and second layers.
	However, JP278 is silent about a total volume in a range 3 to 15 litres; the first layer having a density in a range 40-90 kg/m3; the second layer having a density in a 3; wherein the ratio of first layer height to second layer height is in a range 1:1.5; wherein both of the layers extend across an entire plane of the slab.
 	Bouwens et al. teach a plant substrate comprising a total volume in a range of 700 cm3 to 45,000 cm3 (para. 0070). It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider total volume as taught by Bouwens et al. in manufacturing the substrate of JP278, for volume consideration is an important factor for better root development and quality of the plant as it grow (para. 0023,0024 of Bouwens et al.).  JP278 as modified by Bouwens et al. teaches volume range of 700 cm3 to 45,000 cm3 (which correlates to 0.7 liter to 45 liter) but does not specifically teaches the volume in a range 3 to 15 litres. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a volume range of 3-15 litres for the substrate of JP278 as modified by Bouwens et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of plant selected to be grown on the substrate in order to provide for better root development and quality of the plant as taught in Bouwens) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Noting that applicant has a wide range of desired volume for the substrate, thus, there is no critical range or unexpected result for the claimed range over any other range as listed in applicant’s specification and in comparison to the prior art such as Bouwens et al. 
 	Hempenius teaches a plant substrate comprising a first layer having a density in a range 40-90 kg/m3 (para. 0021,0036, the top substrate or first layer having a density of 40-120 kg/m3, which is in the range as claimed; also, para. 0036 states two or more 3 (para. 0023, the second layer or root layer 7 can have a density range of 40-120 kg/m3, which is in the range as claimed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a density in a range 40-90 kg/m3 as taught by Hempenius for the first layer of JP278 and a density in a range 35-85 kg/m3 of as taught by Hempenius for the second layer of JP278, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the desired water retention and release property as taught by Hempenius based on the type of plant selected to be grown on the substrate) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that applicant’s range is only “preferably” and there is no criticality as to why this range is more critical or special over other ranges (see para. 0067,0068 of applicant’s pgpub, which merely states the ranges are preferably without any criticality, and it appears that applicant lists a variety of different ranges.  It appears that it would be depending on the type of plants being grown that requires the amount of water absorption in order to have the density or thickness, higher or lower, which is known in the art).
	Buts et al. teach a substrate comprising first and second layers (1,2), both of the layers extend across an entire plane of the slab (the entire plane is considered from the boundary of the left side to the boundary of the right side as shown in the figure).  In addition, Buts et al. also teach employing ratio of the thicknesses or heights of the layers in manufacturing the substrate. Buts et al.’s ratio is 0.5-1:1. It would have been 
 	For claim 11, JP278 as modified by Bouwens et al., Buts et al. and Hempenius (emphasis on Hempenius) teaches the first layer with a density is 40-120 kg/m3 (as mentioned above) but not specifically a range 50 kg/m3 to 80 kg/m3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the first layer with a density range 50 kg/m3 to 80 kg/m3 for the substrate of JP278 as modified by Bouwens et al., Buts et al. and Hempenius, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the desired water retention and release property as taught by Hempenius based on the type of plant selected to be grown on the substrate) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant’s range is only “preferably” and there is no criticality as to why this range is more critical or special over other ranges (see para. 0067,0068 of applicant’s pgpub, which merely states the ranges are preferably without any criticality, and it appears that applicant lists a variety of different ranges.  It appears that it would be depending on the type of plants being grown that requires the amount of water absorption in order to have the density or thickness, higher or lower, which is known in the art).
 	For claim 12, JP278 as modified by Bouwens et al., Buts et al. and Hempenius (emphasis on Hempenius) teaches the second layer with a density is 40-120 kg/m3 (as mentioned above) but not specifically a range 45 kg/m3 to 75 kg/m3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 3 to 75 kg/m3 for the substrate of JP278 as modified by Bouwens et al., Buts et al. and Hempenius, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the desired water retention and release property as taught by Hempenius based on the type of plant selected to be grown on the substrate) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant’s range is only “preferably” and there is no criticality as to why this range is more critical or special over other ranges (see para. 0067,0068 of applicant’s pgpub, which merely states the ranges are preferably without any criticality, and it appears that applicant lists a variety of different ranges.  It appears that it would be depending on the type of plants being grown that requires the amount of water absorption in order to have the density or thickness, higher or lower, which is known in the art).
 	For claim 19, JP278 as modified by Bouwens et al., Buts et al. and Hempenius further teaches wherein both layers are of equal dimensions in the plane (Buts et al.’s figure shows equal dimension in the width direction for both layers).	 
Claims 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP278 as modified by Bouwens et al., Buts et al. and Hempenius as applied to claim 1 above, and further in view of EP 2111746 (cited on PTO-1449, herein EP746).
 	For claim 3, JP278 as modified by Bouwens et al., Buts et al. and Hempenius (emphasis on JP278) further teaches the layers are bonded by a binder (para. 0005).  
	EP746 teaches a man-made vitreous fibre (MMVF) plant growth substrate (para. 0024) comprising a coherent slab (para. 0015) having a first layer of MMVF (para. 0022), a second layer (para. 0041) of MMVF, both layers is bonded by a hydrophilic binder system (para. 0016, note the examiner is not considering the hydrophobic binder because EP746 stated that it is merely a preference or "can be”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a hydrophilic binder system as taught by EP746 as the preferred binder system in JP278 as modified by Bouwens et al., Buts et al. and Hempenius, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
 	For claim 4, JP278 as modified by Bouwens et al., Buts et al. and Hempenius (emphasis on JP278) further teaches the layers are bonded by a binder (para. 0005).  However, JP278 as modified by Bouwens et al., Buts et al. and Hempenius is silent about wherein the MMVF of both layers is bonded by a binder system comprising an organic binder selected from formaldehyde-free organic binders.
	In addition to the above, EP746 further teaches wherein the MMVF of both layers is bonded by a binder system (para. 0016) comprising an organic binder selected from formaldehyde-free organic binders.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an organic binder selected from formaldehyde-free organic binders as taught by EP746 as the preferred binder 
 	For claim 5, in addition to the above, EP746 further teaches Page 2 of 11Serial No. 14/367,338wherein the binder system comprises the binder (para. 0016) and a wetting agent (para. 0018).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a wetting agent as further taught by EP746 together with the binder in the binder system of JP278 as modified by Bouwens et al., Buts et al., Hempenius, and EP746, in order to provide better hydrophilicity and wettability. 
	For claim 6, JP278 as modified by Bouwens et al., Buts et al., Hempenius, and EP746 further teaches wherein the wetting agent comprises an ionic surfactant (para. 0018 of EP746).
 	For claim 7, JP278 as modified by Bouwens et al., Buts et al., Hempenius, and EP746 further teaches wherein the surfactant is an anionic surfactant (para. 0018 of EP746).
Claims 8,9,17,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP278 as modified by Bouwens et al., Buts et al., Hempenius and EP746 as applied to claims 1 & 3 above, and further in view of EP1382642 (cited on PTO-1449, herein EP642). 
 	For claim 8, JP278 as modified by Bouwens et al., Buts et al., Hempenius and EP746 is silent about wherein the hydrophilic binder system is a reaction product of a 
EP642 teaches a binder that is a reaction product of a polycarboxylic acid component and one or a combination of a polyol and an amine component (pages 3-4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a binder that is a reaction product of a polycarboxylic acid component and one or a combination of a polyol and an amine component as taught by EP642 as the preferred binder in the substrate of JP278 as modified by Bouwens et al., Buts et al., Hempenius and EP746, in order to a binder that exhibits excellent binding characteristics in terms of curing speed and strength, and has good water solubility and dilutability (para. 0007 of EP642).
 	For claim 9, EP642 further teaches wherein the hydrophilic binder system is a reaction product of a polycarboxylic acid component or an anhydride thereof, an amine, and a sugar (pages 3-4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a binder that is a reaction product of a polycarboxylic acid component or an anhydride thereof, an amine, and a sugar as taught further by EP642 as the preferred binder in the substrate of JP278 as modified by Bouwens et al., Buts et al., Hempenius, EP746, and EP642 in order to a binder that exhibits excellent binding characteristics, suitable curing speed and strength, has good water solubility and dilutability and may be economically produced (para. 0007 of EP642).
For claim 17, in addition to the above, EP746 further teaches wherein the binder is in admixture with a sugar component, a phenol (para. 0016 of EP746), or both. It  and EP642 in order to provide structural integrity and shape for the substrate. 
For claim 18, JP278 as modified by Bouwens et al., Buts et al., Hempenius, EP746, and EP642 further teaches wherein the amine is an alkanolamine (pages 2-4 of EP642) but is silent about the sugar is a reducing sugar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a reducing sugar as the preferred sugar in the substrate of JP278 as modified by Bouwens et al., Buts et al., Hempenius, EP746, and EP642, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP278 as modified by Bouwens et al., Buts et al. and Hempenius as applied to claim 1 above, and further in view of EP0300536 (herein EP536).
 	For claim 13, JP278 as modified by Bouwens et al., Buts et al. and Hempenius is silent about wherein the substrate further comprises a liquid impermeable covering surrounding the first and second layers, the covering having a first opening on disposed on a first face of the slab adjacent to the first layer and is provided for engagement of the first layer with a plant- containing man-made vitreous fibre block. 

 	For claim 14, in addition to the above, EP536 teaches a plant growth substrate comprising a second opening (fig. 7, opening where ref. 61 is inserted thereto) provided on a second face of the slab adjacent to the second layer (any one of refs. 56,57,58 can be first or second layers). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second opening as further taught by EP536 in the slab of JP278 as modified by Bouwens et al., Buts et al., Hempenius and EP536 in order to provide drainage. 
	For claim 15, JP278 as modified by Bouwens et al., Buts et al. and Hempenius teaches a plant growth system, comprising: the substrate of claim 1 (as described above). However, JP278 as modified by Bouwens et al., Buts et al. and Hempenius is 
	EP536 teaches a plant growth substrate comprising a single plant-containing man-made vitreous fibre block (54) in contact with a first layer (fig. 7, any one of refs. 56,57,58 can be a first layer). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a single plant-containing man-made vitreous fibre block as taught by EP536 in contact with the first layer in the substrate of JP278 as modified by Bouwens et al., Buts et al. and Hempenius, in order to provide a growing block for the plants and allow the user to insert or remove the block for various type of plants as desired. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP278 as modified by Bouwens et al., Buts et al., Hempenius and EP746 as applied to claims 1,3,5-7 above, and further in view of Cuypers et al. (US 20090320361 A1).
 	For claim 16, JP278 as modified by Bouwens et al., Buts et al., Hempenius and EP746 is silent about wherein the anionic surfactant is a linear alkyl benzene sulphonate anionic surfactant. 
 	Cuypers et al. teach a plant substrate comprising an anionic surfactant such as a linear alkyl benzene sulphonate anionic surfactant (para. 0018,0029,0035) for providing particularly beneficial homogeneity water distribution properties and also provides excellent re-saturation properties and water retention and does not lead to foaming problems in the irrigation water. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a linear alkyl benzene . 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP278 as modified by Bouwens et al., Buts et al., and Hempenius as applied to claim 1 above, and further in view of De Groot et al. (US 6389748 B1).
 	For claim 21, JP278 as modified by Bouwens et al., Buts et al., and Hempenius is silent about wherein a predominant fibre orientation of the first layer is vertical while a predominant fibre orientation of the second layer is horizontal.
 	De Groot et al. teach the concept of having a plant substrate in various fibre orientation such as vertical and horizontal (claims 2,3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a predominant fibre orientation of the first layer of JP278 as modified by Bouwens et al., Buts et al., and Hempenius be vertical as taught by De Groot et al. while a predominant fibre orientation of the second layer of JP278 as modified by Bouwens et al., Buts et al., and Hempenius be horizontal as taught by De Groot et al. in order to provide improved water drainage, plant root penetration and distribution for the vertical orientation (Summary of the invention of De Groot et al.) and provides better water spreading for the horizontal orientation (Summary of the invention of De Groot et al.). 
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP278 as modified by Bouwens et al., Buts et al., Hempenius, and De Groot et al. as applied to claims 1 & 21 above, and further in view of EP0300536 (herein EP536).
 	For claim 22, JP278 as modified by Bouwens et al., Buts et al., Hempenius, and De Groot et al. is silent about wherein the second opening is a drain hole located at or adjacent an edge of a lower surface of the slab, and wherein the position of the first opening as measured from a central point thereof being offset from that of the drain hole by a distance that is greater than 50% of a length of the slab.
EP536 teaches a plant growth substrate comprising a liquid impermeable covering (59, page 6) surrounding first and second layers (fig. 7, layers can be refs. 58,56,57), the covering having a first opening (60, opening 60 can be in various locations as shown in figs. 6,8) on disposed on a first face of the slab adjacent to the first layer and is provided for engagement of the first layer with a plant-containing man-made vitreous fibre block (54); a second opening (fig. 7, opening where ref. 61 is inserted thereto) provided on a second face of the slab adjacent to the second layer (any one of refs. 56,57,58 can be first or second layers); wherein the second opening is a drain hole (ref. 61 is a drain hole) located at or adjacent an edge of a lower surface of the slab (as shown in fig. 7), and wherein the position of the first opening (the first opening is the far right opening as shown in figs. 6,8) as measured from a central point thereof being offset from that of the drain hole by a distance that is greater than 50% of a length of the slab (the center would be around where ref. 63 in fig. 8 is located, thus, the first opening 60 to the far right is of a distance greater than 50%). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second opening being a drain hole as taught by EP536 located at or .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-9,11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 14/367319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter of a man-made vitreous fibre (MMVF) plant growth substrate comprising a coherent slab having the following properties: (a) a total volume in the range 3 to 20 litres, (b) a first layer of MMVF having a density in the range 40 to 90 kg/m3, (c) in interfacial contact with the first layer, a second layer of MMVF having a density in the range 35 to 85 kg/m3 that is lower than the density of MMVF of first layer; wherein said first layer has a thickness in the range of 25mm to 50mm, said second layer has a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1,3-9,11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 14/367396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter of a man-made vitreous fibre (MMVF) plant growth substrate comprising a coherent slab having the following properties: (a) a total volume in the range 3 to 20 litres, (b) a first layer of MMVF having a density in the range 40 to 90 kg/m3, (c) in interfacial contact with the first layer, a second layer of MMVF having a density in the range 35 to 85 kg/m3 that is lower than the density of MMVF of first layer; wherein said first layer has a thickness in the range of 25mm to 50mm, said second layer has a thickness in the range of 50mm to 100mm, and the total thickness of the slab is in the range 75mm to 150mm, wherein the ratio of first layer thickness to second layer thickness is in a range 1:1.2-1.8; wherein both of the layers extend across an entire plane of the slab.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/09/2021 have been fully considered but they are not persuasive.
 	Applicant argued that Applicants respectfully submit that claim 1 is patentable over the cited references because, as evidenced by the Declaration and the instant specification, the skilled artisan would have believed, at the time of claimed invention, that the recited ratio exhibits unexpected results and, thus, has criticality. As an initial matter, Applicants have already provided evidence showing unexpected results according to MPEP 716.02(A). Such evidence may be in the form of affidavits or declarations as well as comparative data in the specification (see MPEP 716.02(a)). Further, an Applicant can demonstrate criticality of claimed feature based on the specification, declaratory evidence, or a combination thereof (see MPEP 716.02; emphasis added) (e.g., Ex Parle Nedwed et al., PTAB, 2017 (the specification can be used to show criticality) and Ex Parle Hao et al., PTAB 2017 (evidentiary submissions, such as a declaration under 37 CFR 1.132 can be relied upon to show criticality)). Applicants previously discussed the criticality of the claimed ratio, and the unexpected results associated therewith, based on the data provided on page 14 of the instant specification (see November 27th Amendment, pp. 7-8). So the Examiner's statement that "Applicant has not provided any such evidence [of unexpected results]" is erroneous because Applicants have, in fact, provided evidence of criticality based on the specification.

	First, as stated in MPEP 716.02 (a) for unexpected results, applicant must provide test data and analysis which shows “direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims”. All that applicant has provided is routine testing and experimentation of applicant’s invention. For example, page 14 discussed testing of A, B, C slabs and the one that is best out of these three is B, which employs 40mm height for the top layer and 60mm height for the bottom layer. This is not a direct comparison with the prior art. As stated clearly in MPEP 716.02 for unexpected result, where is the actual steps carried out, the material employed and the results between direction comparison of the claimed invention with the closest prior art? The data on page 14 just show the result of the prior art AND the claimed invention is insufficient. Again, applicant has failed to provide such data and experimentation. Merely stating that applicant performed routine testing and experimentation on the present invention and find out that slab B performs better than A and C is not unexpected result. It is merely routine trial of an invention, to which most inventions perform anyhow to make sure the invention works. Thus, the ratio as claimed is not an unexpected value. 
	Second, while a ratio is being claimed, this is nothing more than a mathematically value that is notoriously well known for quantitatively comparing two values. In another word, selecting 40mm to 60mm for the height is quantitatively restated in a ratio format as 1:1.5. The fact that the prior art teaches the selection of height ranges for the layers, one of ordinary skill in the art can do the math and select 40mm to 60mm and convert it to a ratio format of 1:1.5. There is nothing critical or special about claim a ratio for it is used in most quantitative analysis such as cooking, chemistry, etc.. In addition, para. 0068 stated that the ratio of 1:1.5 falls within the preferred range of 1:1.2-1.8, which 
 	Third, The prior art has the same ingredients as applicant’s claimed invention, thus, even though the prior art does not list all the benefits, the structure of the invention can have the same EC steerability benefit. Likewise, even though applicant’s intention is for EC steerability benefit, applicant’s invention can also have improvement in water-air system like the prior art because applicant’s invention include the same ingredients and ranges as the prior art. Just because applicant doesn’t state “improving the water-air system” does not mean that applicant’s invention does perform that. That is why Ex parte Obiaya is being referenced thereto because “the advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”. In addition, in the field of endeavor that applicant is in and JP278, EC steerability benefit and water content are extremely well-known factors of concern for growing plants. Thus, just because applicant recognized a known parameter does not mean that the prior art does not or is not capable of having the same parameter acknowledged, especially when the prior art applicant argued that the prior art did not recognized the EC steerability benefit based on the ranges and ratio being claimed. However, the claimed limitation does not claimed any parameter of EC steerability.
 	As evidenced by the Declaration, one skilled in the art would have appreciated from the data on page 14 of the instant specification that the EC steering level of the slab in Column B (having a height ratio of 1 :1.5) was unexpectedly greater than the slabs in Columns A and C (see Declaration, Paragraph 8). It is further evident from the Declaration that the skilled artisan would not have expected the reported "Reaction time EC" for the slab in Column B because there is no disclosure (or even a suggestion) of using a 1: 1.5 ratio of height of layers to improve EC steerability in the cited references (see Declaration, Paragraphs 10-11).

	The examiner has review and acknowledged the declaration of Paul Bouwens. However, the examiner finds the declaration non-persuasive for several reasons. As stated in the above, the declaration does not provide sufficient evidence for unexpected result. The declaration points to page 14 and argued the same as applicant’s argument as above, which the examiner stated that the data shown on page 14 is merely a routine test and experiment of applicant’s own invention and not a direct comparison with that of the prior art per unexpected result. Issues that are discussed in the declaration have been addressed in the above, thus, please referred to the above. In conclusion, the examiner did not find the declaration persuasive because the declaration fails to provide evidence of unexpected result, and thus, maintains the rejection as stated in the above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643